Appellate Case: 22-3035     Document: 010110726985        Date Filed: 08/19/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 19, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  EDRICK LADON MCCARTY,

        Plaintiff - Appellant,

  v.                                                          No. 22-3035
                                                     (D.C. No. 5:22-CV-03025-SAC)
  ARAMARK; EL DORADO                                            (D. Kan.)
  CORRECTIONAL FACILITY,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Plaintiff Edrick McCarty, a state prisoner proceeding pro se, appeals the

 district court’s dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       In February 2022, Mr. McCarty, an inmate at the El Dorado Correctional

 Facility (EDCF) in El Dorado, Kansas, filed a complaint in the United States District

 Court for the District of Kansas against defendant Aramark. It alleged that he “was a


       *
         After examining the brief and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3035    Document: 010110726985        Date Filed: 08/19/2022     Page: 2



 binge and purger as a child so [he] was with hemorrhoids so [he] had a sensitive

 bowel system too.” R., Vol. I at 5. It further alleged that spicy, low-quality food from

 Aramark, which was the sole food provider at his prison, had violated his Eighth

 Amendment rights by causing him “painful defecating and wipeing [sic]” since 2018.

 Id. The complaint sought $37,000 for pain and suffering.

       The district court screened Mr. McCarty’s complaint under 28 U.S.C. § 1915A

 and construed it as asserting an Eighth Amendment conditions-of-confinement claim

 under 42 U.S.C. § 1983. The court then identified several deficiencies in the

 complaint: (1) Mr. McCarty “fail[ed] to allege a sufficiently serious deprivation or

 facts showing he is incarcerated under conditions posing a substantial risk of serious

 harm,” noting that he had not indicated “that he is on a medically-ordered diet or that

 he attempted to seek relief through the facility”; (2) he failed to “allege facts showing

 a policy or a custom of Aramark that caused his injury”; and (3) he sought relief for

 mental or emotional injury without alleging a physical injury and thus was barred

 from seeking compensatory damages under 42 U.S.C. § 1997e(e). Id. at 14–15

 (internal quotation marks omitted). The district court directed Mr. McCarty to show

 cause why his complaint should not be dismissed and gave him the opportunity to file

 an amended complaint to cure the deficiencies. Mr. McCarty then filed an amended

 complaint that added allegations that Aramark offered high-quality food at a price

 that he could not afford, named EDCF as a second defendant, and requested $50,000

 in damages.



                                            2
Appellate Case: 22-3035    Document: 010110726985        Date Filed: 08/19/2022     Page: 3



       The district court dismissed the matter, determining that the amended

 complaint failed to cure the previously identified deficiencies and that EDCF was not

 a proper defendant because it was not “a ‘person’ subject to suit for money damages

 under § 1983.” Id. at 25. We review de novo the district court’s dismissal of Mr.

 McCarty’s complaint for failure to state a claim. See Young v. Davis, 554 F.3d 1254,

 1256 (10th Cir. 2009).

       “Prison officials must ensure inmates receive the basic necessities of

 nutritionally adequate food.” Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir.

 2006) (brackets and internal quotation marks omitted). “A substantial deprivation of

 food may be sufficiently serious to state a conditions of confinement claim under the

 Eighth Amendment.” Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002).

       In our view, however, the district court correctly decided that the complaint

 does not adequately allege an Eighth Amendment violation. Although it claims that

 the food provided by Aramark was low-quality and spicy, it does not allege that it has

 been nutritionally inadequate or that it has suffered from some other serious

 deficiency.1 See Sawyer v. Jefferies, 315 F. App’x 31, 35 (10th Cir. 2008) (rejecting

 Eighth Amendment claim where plaintiff did “not allege [his] cold meals were

 nutritionally inadequate”). Nor does it claim that the food is spoiled or that he has



       1
          Mr. McCarty’s brief on appeal repeatedly claims that his food contains “not
 for human use” meat. Aplt. Br. at 2–3. But he did not make this allegation in his
 amended complaint. “[W]e will not consider arguments on appeal not tied to the
 allegations in the complaint.” Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir.
 2018).
                                            3
Appellate Case: 22-3035    Document: 010110726985        Date Filed: 08/19/2022    Page: 4



 been deprived of an adequate amount of food. Cf. Womble v. Chrisman, 770 F. App’x

 918, 923 (10th Cir. 2019) (sufficiently serious deprivation where plaintiff “alleged

 that he was continually served inadequate amounts of food, that he was served

 spoiled food on a regular basis, and that he became ill and lost 21 pounds” over a

 16-month period). The complaint suggests that he has an especially sensitive

 digestive system, but it does not allege that he has been denied a special diet

 requested by him or a health-care provider. Cf. Thompson, 289 F.3d at 1222 (stating

 that “the need for a special diet that is medically necessary could be the objective

 basis for a claim”).

       We also agree with the district court that EDCF was not a proper defendant in

 this § 1983 lawsuit. See Stone v. Jefferson Cnty. Detention Facility, 838 F. App’x

 348, 350 (10th Cir. 2020) (detention facility is “not [a] suable entit[y] under § 1983”

 (citing Martinez v. Winner, 771 F.2d 424, 444 (10th Cir. 1985)). And in any event

 Mr. McCarty has provided no argument regarding EDCF’s liability in his brief on

 appeal, focusing solely on Aramark.

       We AFFIRM the judgment of the district court. We GRANT Mr. McCarty’s

 motion to proceed in forma pauperis on appeal and remind him of his obligation to

 continue making partial payments until the entire filing fee has been paid.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge


                                            4